

114 HR 6301 IH: Honor Our National Guard Act
U.S. House of Representatives
2016-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6301IN THE HOUSE OF REPRESENTATIVESNovember 14, 2016Ms. Brownley of California introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for certain requirements and limitations relating to the recoupment of bonuses and
			 similar payments made to members of the uniformed services, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Honor Our National Guard Act. 2.Requirements and limitations relating to recoupment of bonuses paid to members of the uniformed services (a)Requirements for recoupment of certain bonusesThe Secretary concerned (as such term is defined in section 101(5) of title 37, United States Code) may not require the repayment by a member of the uniformed services of any bonus or similar payment under section 303a(e) or 373 of title 37, United States Code, unless the Secretary carries out the following:
 (1)In the case of the required repayment of a bonus or similar payment by reason that the member of the uniformed services failed to perform the required service, the Secretary shall—
 (A)obtain a signed statement from a commanding officer of at least at the grade of O–6 who is in the chain of command of the member;
 (B)provide notice to the member of the intent to require repayment; and (C)provide for not less than 120 days after providing the notice under subparagraph (B) for the member to respond to the notice and provide evidence that the member fulfilled the service required for the bonus or similar payment.
 (2)In the case of the required repayment of a bonus or similar payment by reason that the contract providing for payment of the bonus or other payment to a member of the uniformed services is found invalid, the Secretary shall—
 (A)appoint an investigating officer in accordance with any applicable requirements; and (B)confirm that such investigating officer determines, by a preponderance of evidence, that the member committed fraud or did not complete the service requirements under the contract; and
 (C)obtain the written concurrence with such determination of a general or flag officer in the chain of command or the member.
 (b)Effective dateSubsection (a) shall take effect on the date of the enactment of this Act. No bonus may be recouped on or after such date except in accordance with such subsection.
			(c)Treatment of repayments made before date of enactment
 (1)In generalIn the case of a member of a uniformed service who fully or partially repaid the Department of Defense for a bonus or similar payment because the contract under which the member received the bonus or similar payment was subsequently found to be invalid, the Secretary concerned shall pay the member the amount of such repayment (including any amount of interest or penalties paid by the member) unless the Secretary determines repayment of the bonus or similar payment would be required pursuant to subsection (a).
 (2)InterestThe Secretary concerned shall also pay to such a member interest on any amount the member fully or partially repaid the Department of Defense for a bonus or similar payment referred to in subsection (a). Such interest shall be paid at a rate equal to rate charged on Federal Direct Student Loans as of the date of the enactment of this Act and shall be calculated beginning on the date on which the member first paid to the Department any such amount.
 (d)Treatment of waived debtsNothing in this section shall apply to any debt or any portion of any debt that has been waived or otherwise relieved by the Secretary concerned.
			